COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTION

Appellate case name:        In the Interest of K. L. W., A Child

Appellate case number:      01-18-00485-CV

Trial court case number:    2017-02559J

Trial court:                314th District Court of Harris County

       This Court’s September 11, 2018 Order on Motions reinstated this parental
termination appeal and ordered counsel for the father, R.D.W., to file an appellant’s brief
within 10 days of that Order. On September 21, 2018, appellant R.D.W.’s counsel, Valeria
Brock, filed an unopposed motion for a second extension of time to file appellant’s brief,
requesting a 10-day extension until October 1, 2018.

       Appeals in parental termination cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX.
ST. JUD. ADMIN. R. 6.2(a) (West 2017). Here, after this Court’s June 14, 2018 Order
granted an extension, the first amended notice of appeal was deemed timely filed on June
6, 2018, in the trial court from the May 3, 2018 final decree for termination by Donald M.
Crane, appointed counsel for the mother, B.B.C., setting a December 5, 2018 compliance
deadline. See TEX. R. APP. P. 26.1(b). Although appellant R.D.W.’s counsel’s motion is
unopposed, the accelerated schedule in termination cases requires greater compliance with
briefing deadlines and greater scrutiny of extensions. Counsel contends that a second
extension is needed because she needs additional time to review the records and she has
been busy with several court appearances and mediations in other cases.

        Accordingly, appellant R.D.W.’s counsel’s motion for a second extension of time
to file appellant’s brief is GRANTED for 10 days until October 8, 2018, but no further
extensions will be granted. See TEX. R. APP. P. 38.6(d).

      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually        Acting for the Court
Date: September 28, 2018